Order entered September 16, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00558-CV

    FOREVER LIVING PRODUCTS INTERNATIONAL, LLC, ET AL.,
                        Appellants

                                         V.

           ALOE VERITAS AMERICAS, LLC, ET AL., Appellees

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-00270

                                      ORDER

      Before the Court is appellees’ September 15, 2020 unopposed second

motion for an extension of time to file their brief on the merits. We GRANT the

motion and extend the time to October 19, 2020. We caution appellees that

further extension requests in this accelerated appeal will be disfavored.


                                              /s/   KEN MOLBERG
                                                    JUSTICE